Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed October 29, 1999, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant knowingly, intelligently, and voluntarily waived, without limitation, the right to appeal his conviction and sentence {see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Since the defendant was informed of the maximum sentence which would be imposed pursuant to the plea agreement, his general waiver of his right to appeal encompasses his claim that the agreed-upon sentence, which was, in fact, imposed, was excessive (see, People v Lococo, 92 NY2d 825; People v Brathwaite, 263 AD2d 89). Ritter, J. P., Sullivan, Goldstein and Schmidt, JJ., concur.